                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CR-017-FDW-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
     v.                                               )          ORDER
                                                      )
 RUSSELL THOMAS MELILLO,                              )
                                                      )
                 Defendant.                           )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To File Attachment

Under Seal” (Document No. 44) filed July 21, 2020. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Attachment 1 to the United States’ Response In Opposition To Defendant’s

Motion For Compassionate Release contains sensitive and private information that is inappropriate

for public access, namely, medical records. Having carefully considered the motion and the record,

and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To File Attachment Under

Seal” (Document No. 44) is GRANTED, and Attachment 1 to the “United States’ Response In

Opposition To Defendant’s Motion For Compassionate Release” (Document No. 43-1) is sealed

until further Order of this Court.

                                         Signed: July 22, 2020




      Case 5:18-cr-00017-FDW-DCK Document 45 Filed 07/22/20 Page 1 of 1
